Citation Nr: 0425995	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis and silicosis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1953.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for asbestosis.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has asbestosis or silicosis.

2.  A lung disorder did not have its onset during active 
service and did not result from disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to 
include asbestosis and silicosis, are not met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2001.  The veteran was 
told of the requirements to successfully establish service 
connection for asbestosis, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The claims file contains service medical records and post-
service medical records submitted by the veteran.  The 
veteran has not indicated the existence of additional 
relevant records that would aid in substantiating the claim.  
Thus, VA has assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran has been provided with VA 
medical examinations, to include a nexus opinion.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  

II.  Factual Background

The veteran filed his claim for service connection for 
asbestosis in June 1999.  

The evidence of record associated with the file includes 
medical records dated in August 1996 from Ray A. Harron, 
M.D., an undated medical opinion letter from Leo J. 
Castiglioni, M.D., an October 2002 medical opinion from James 
W. Ballard, M.D., VA examination reports and treatment 
records, and the veteran's service medical records.  

The veteran's DD214 shows the veteran's occupation as a ship 
electrician.  The separation examination shows that clinical 
evaluation of the lungs and chest was normal.  

In the undated letter, Dr. Castiglioni stated that based on 
his review of the veteran's "recorded occupational history 
and the B-reading of the chest x-ray I think that [the 
veteran] does have asbestosis."  He stated that he had 
reviewed the medical records of the veteran.  

In the August 1996 medical record, Dr. Harron stated that 
based on a review of "records dated 08/17/96 and physical 
exam report" and his reading of the chest x-ray, he could 
"make the diagnosis of asbestosis, within a reasonable 
degree of medical certainty."  He noted that the dates of 
exposure were from 1953 to 1959 at International Paper, which 
was located in Mississippi.  Under "Occupational Exposure 
History," Dr. Harron stated that the veteran had worked for 
the company listed as an electrician for the dates indicated.

The August 1999 VA examination report shows that the veteran 
denied having a smoking history.  He reported that if he was 
in a stuffy room, he could not breathe.  The veteran stated 
he had had a history of pneumonia as a child.  The veteran 
reported his occupational history of having been an 
electrician during service and following service.  The 
examiner stated that she had reviewed a chest x-ray, 
pulmonary function tests, a CT chest scan, and the veteran's 
claims file.  She concluded that the veteran had a history of 
asbestos exposure but did not have asbestosis.

The April 2001 VA examination report shows that the veteran 
was examined by the same physician who had conducted the 
August 1999 examination.  The examiner reported the same 
history, as reported by the veteran.  She stated she had 
reviewed a chest x-ray, CT chest scan, and pulmonary function 
test, and she examined the veteran.  It was her determination 
that the veteran had no clear objective evidence of 
asbestosis, but that he had obstructive lung disease.  

In an October 2002 letter, Dr. Ballard stated that he had 
reviewed "chest radiograph(s)" dated in September 2002 and 
noted that there were "no pleural plaques, pleural 
thickenings or pleural calcifications."  He also stated 
"inspection of lung parenchyma demonstrates interstitial 
changes in all six lung zones, consisting of small rounded 
and irregular opacities of size and shape q/t, profusion 
1/1."  Dr. Ballard concluded that such "parenchymal changes 
were causally related to silicosis provided [that] the 
subject's exposure history and period of latency are 
appropriate."  

The veteran had a hearing before the undersigned Acting 
Veterans Law Judge in December 2002.  At the hearing, the 
veteran testified that he had been diagnosed with asbestosis, 
which he attributed to his service.  He also stated that his 
work as an electrician's mate in the Navy involved working in 
the engine rooms and boiler rooms of ships.  He stated that 
those rooms were "just laced with asbestos-insulated steam 
lines," and when the ship's five-inch guns were fired, the 
"air would be like snow with asbestos dust."  

The July 2003 VA examination report shows that the examiner 
examined the veteran and had reviewed a chest x-ray, CT chest 
scan, high resolution CT chest scan, pulmonary function 
tests, and the claims file.  She entered diagnoses of 
(1) history of asbestos exposure with no evidence of 
pulmonary asbestosis and (2) chronic obstructive pulmonary 
disease.  She made the following conclusion:

Reasons and rationale for the opinion 
that he has no evidence of asbestosis is 
that the CT chest and high resolution CT 
chest fail to show pleural thickening, 
pleural calcifications or interstitial 
changes as seen in asbestosis.  The high 
resolution CT chest is more specific and 
sensitive for the diagnosis of asbestosis 
as opposed to a plain [chest x-ray].  
Also, he has obstruction per [pulmonary 
function tests] and not restrictive lung 
disease as seen in asbestosis.  The case 
was reviewed by our pulmonologist who 
agrees with the above findings.

In April 2004, the examiner wrote an addendum, stating that 
she had reviewed the prior VA examinations and the claims 
file.  She stated the following:

The patient does not have an objective 
evidence to support the diagnosis of 
asbestosis nor silicosis.  His diagnosis 
obtained for the Class Action Lawsuit was 
based on a screening Chest x.  A CT chest 
scan and High Resolution CT chest scan 
are more specific and sensitive than a 
plain [chest x-ray] for the diagnosis of 
asbestosis.  Also, his in[-]service 
exposure alone is not enough exposure to 
cause asbestosis.  This [pulmonary 
function tests] are obstructive and not 
restrictive.  Restrictive lung disease is 
seen in asbestosis and silicosis.  His 
being an electrician itself is not a risk 
factor for the development of a lung 
disorder.  His contention is that as a[n] 
electrician he worked in the engine room 
where he was exposed to asbestos[].  He 
has evidence of obstruction lung disease 
per [pulmonary function tests].  His 
[chronic obstructive pulmonary disease] 
is not caused by his exposure to 
asbestos[] nor his duties performed as an 
electrician.  He gives a history of 
respiratory problems since childhood.  
"I was born with pneumonia."  He also 
gives a history of having had bronchitis 
several times over the past years.  He 
denies any smoking history.  More likely 
than not his [chronic obstructive 
pulmonary disease] is related to his 
childhood respiratory infections and 
history of recurring bronchitis.  The 
bronchitis is not related to asbestosis 
nor being an electrician. . . .  In 
summary, [the veteran] does not have 
asbestosis, silicosis nor a lung 
condition related to his duties performed 
as an electrician or his period of 
service.

II.  Legal Analysis

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board has carefully reviewed the evidence of record, to 
include the veteran's testimony at the December 2002 hearing 
before the undersigned, and finds that the preponderance of 
evidence is against the veteran's claim for entitlement to 
service connection for asbestosis.  The reasons follow.

Initially, the Board notes that the evidence of record 
contains conflicting medical opinions regarding the diagnosis 
of asbestosis and silicosis, and the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has either disease.  As to the diagnosis of asbestos, 
there are two medical opinions, where the private physicians 
entered diagnoses of asbestosis; however, neither one is a 
definitive diagnosis.  For example, Dr. Castiglioni stated 
that he thought the veteran had asbestosis ("I think that 
this person does have asbestosis").  Dr. Harron entered a 
diagnosis of asbestosis, stating that such diagnosis was 
"within a reasonable degree of medical certainty."  Neither 
one of those diagnoses is definitive, particularly when faced 
with the opinions by the VA physician, which will be 
discussed below.  As to the diagnosis of silicosis, in the 
October 2002 letter, Dr. Ballard stated that the parenchymal 
changes shown in the chest radiographs were causally related 
to silicosis, "provided [that] the subject's exposure 
history and period of latency are appropriate."  Such 
diagnosis appears to be conditional, at best, assuming that 
the veteran had the exposure to cause such a diagnosis.

Regardless, the Board finds that the medical evidence stating 
that the veteran does not have either asbestosis or silicosis 
outweighs the evidence that establishes these diagnoses.  The 
Board notes that the August 1999, April 2001, and July 2003 
VA examinations were all conducted by the same physician.  
She also provided the July 2004 medical opinion.  In the July 
2003 and April 2004 medical opinions, the VA physician 
explained in detail why she did not believe that the veteran 
has asbestosis or silicosis.  She went through what the 
testing revealed (such as the CT scan and the pulmonary 
function tests) and how these tests failed to show that the 
veteran had asbestosis.  The examiner stated that asbestosis 
and silicosis would indicate restrictive lung disease on a 
pulmonary function test but that the veteran had obstructive 
lung disease.  She also noted that a CT chest scan provided 
more specific details than a chest x-ray and that such scan 
did not show asbestosis.  This medical opinion was based upon 
access to the claims file, objective testing, and physical 
examination, and in providing this opinion, the examiner 
stated in detail why she did not believe that the veteran had 
current evidence of either asbestosis or silicosis.  The 
thoroughness and detail of the opinion has caused the Board 
to accord her opinion high probative value.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Her determination that 
the veteran does not have asbestosis is both definitive and 
based upon objective evidence, such as a CT scan and 
pulmonary function tests.  For these reasons, the Board finds 
that her thorough medical opinions outweigh the opinions 
which tend to support diagnoses of asbestosis and silicosis.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran has asbestosis or silicosis.

Based on the above finding, the veteran has not brought forth 
competent evidence that he has asbestosis or silicosis, and 
without evidence of a current "disability" related to 
asbestosis or silicosis, service connection cannot be granted 
for such disabilities.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

However, assuming, without deciding, that the veteran has 
brought forth evidence of asbestosis and silicosis, service 
connection for such would still not be warranted, as the 
veteran has not provided competent evidence of a nexus 
between the current diagnoses and service.  Specifically, 
while Dr. Harron entered a diagnosis of asbestosis in the 
August 1996 medical record, he did not link the diagnosis to 
the veteran's service.  In fact, he noted the veteran's dates 
of exposure were from "1953 to 1959" at a company in 
Mississippi.  Further, he noted that for the veteran's 
occupational exposure history, "[the veteran] states that he 
worked for the companies listed in Dates of Exposure."  
Thus, it appears that the diagnosis of asbestosis "to a 
degree of medical certainty" was based upon asbestos 
exposure that the veteran had following his discharge from 
service.  Regardless, Dr. Herron did not attribute his 
diagnosis of asbestosis to the veteran's service.  
Additionally, in both Dr. Castiglioni's and Dr. Ballard's 
letters, while each enters a diagnosis of asbestosis and 
silicosis, respectively, neither provides an opinion as to 
the etiology of the diagnosis.  Therefore, even if the Board 
conceded that the veteran had asbestosis and/or silicosis, 
there is a lack of competent evidence of a nexus between the 
post service diagnoses and service. 

The Board notes that the veteran has been diagnosed with 
chronic obstructive pulmonary disease, which diagnosis the 
Board does not question.  No medical professional, however, 
has attributed the diagnosis of chronic obstructive pulmonary 
disease to the veteran's service.  In fact, in the April 2004 
opinion, the VA examiner made a specific finding that the 
diagnosis of chronic obstructive pulmonary disease was not 
related to the veteran's service.

In his hearing before the undersigned, the veteran testified 
that he has been diagnosed with asbestosis, which he 
attributed to his service.  Similarly, in his earlier 
correspondence, the veteran has asserted that his asbestosis 
is due to his military service.  However, the veteran is not 
competent to contend that his disability is related to his 
service.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In reaching its determination, the Board has given due 
consideration to the doctrine of reasonable doubt.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2003).  The Board 
regrets that a more favorable determination could not be made 
in this case.


ORDER

The claim for entitlement to service connection for a lung 
disorder, to include asbestosis and silicosis, is denied.  



__________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



